            Case 1:20-cv-03580-CCB Document 1 Filed 12/10/20 Page 1 of 3



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND

HEATHER GIBSON                                 *

         Plaintiff                             *

v.                                             *     Case No.:

MARCO TECHNOLOGIES, LLC, et al.                *

         Defendants                            *

                       * * * * * * * * * * * * * * * * * * * * * * *
                                    NOTICE OF REMOVAL

         Marco Technologies, LLC and David Porter, Defendants, by their attorneys, Matthew T.

Angotti and Alyson Parker-Kierzewski, pursuant to 28 U.S.C. 1441, et seq., hereby remove the

above captioned matter to this court from the Circuit Court of Maryland for Cecil County, and

for good cause states as follows:

         1. Plaintiff, Heather Gibson, has sued Defendants, Marco Technologies, LLC and David

Porter, alleging responsibility for negligence and other wrongs as a result of aa automobile

accident in Anne Arundel County, Maryland. A copy of all pleadings filed in the Circuit Court of

Maryland for Cecil County are attached hereto as Exhibit A.

         2. This matter is removable to this court based upon diversity of citizenship as the

Plaintiff, Heather Gibson, is alleged to be a resident Annapolis, Maryland. Defendant Marco

Technologies, LLC is a Minnesota limited liability company with no Maryland members and its

principal office in St. Cloud, Minnesota. David Porter is a resident of Montoursville,

Pennsylvania. Plaintiff seeks in excess of $75,000.00 in recovery.




4831-4169-8772, v. 1
            Case 1:20-cv-03580-CCB Document 1 Filed 12/10/20 Page 2 of 3



         3. Defendant Marco Technologies, LLC was served a copy of the Complaint on

November 19, 2020. Defendant David Porter was served a copy of the Complaint on November

24, 2020.


         WHEREFORE, Defendant Marco Technologies, LLC and Defendant David Porter

hereby pray the above captioned matter be removed to this court.



                                                    /s/ Matthew T. Angotti
                                            Matthew T. Angotti, (MD Bar No. 5949)
                                            Anderson Coe King, LLP
                                            7 St. Paul Street, Ste. 1600
                                            Baltimore, MD 21202
                                            Ph.: (410) 752-1630 / Fx: (410) 752-0085
                                            angotti@acklaw.com
                                            Attorneys for Defendants, Marco Technologies,
                                            LLC and David Porter


                                                    /s/ Alyson Parker-Kierzewski
                                            Alyson Parker-Kierzewski (MD Bar No 20635)
                                            Anderson Coe King, LLP
                                            7 St. Paul Street, Ste. 1600
                                            Baltimore, MD 21202
                                            Ph.: (410) 752-1630 / Fx: (410) 752-0085
                                            parker@acklaw.com
                                            Attorneys for Defendants, Marco Technologies,
                                            LLC and David Porter




4831-4169-8772, v. 1
            Case 1:20-cv-03580-CCB Document 1 Filed 12/10/20 Page 3 of 3



                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 10th day of December 2020 a copy of Defendant’s

Notice of Removal was eserved and/or mailed to:

         George Psoras, Jr, Esquire
         1301 York Road #200
         Lutherville, MD 21093
         Attorney for Plaintiff


                                                /s/ Matthew T. Angotti
                                          Matthew T. Angotti, (MD Bar No. 5949)




4831-4169-8772, v. 1
